     Case 2:21-cv-02367-DOC-E Document 6 Filed 03/23/21 Page 1 of 1 Page ID #:185



 1

 2
                                                           JS-6
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   EDDIE ASHLEY,                        )     NO. CV 21-2367-DOC(E)
                                          )
12                    Petitioner,         )
                                          )
13              v.                        )     JUDGMENT
                                          )
14   CHRISTIAN PFEIFFER, Warden,          )
                                          )
15                    Respondent.         )
                                          )
16

17

18        Pursuant to the “Order of Dismissal,”
19

20        IT IS ADJUDGED that the Petition is denied and dismissed
21   without prejudice.
22

23              DATED:   0DUFK  
24

25

26                                  BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                          DAVID O. CARTER
27                                  UNITED STATES DISTRICT JUDGE
28
